Joseph




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                    Wednesday, March 4, 2015

                                        No. 04-15-00017-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                         Joseph LOSOYA,
                                             Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 29941
                                 Lynn Ellison, Judge Presiding

                                           ORDER
        We ordered the trial court to prepare findings of fact and conclusions of law. Apparently
the trial court made its findings and conclusions on February 27, 2015, prior to the rendition of
our order, but the supplemental clerk’s record containing the findings and conclusions was not
filed in this court until March 4, 2015, after our order issued. Accordingly, because the requisite
findings and conclusions have now been filed, we ORDER our abatement lifted and further
ORDER appellant, The State of Texas, to file its appellant’s brief in this court on or before
April 3, 2015.

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, and all counsel.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court